Case 1:18-CV-02885-ESH Document 24 Filed 03/26/19 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DIsTRICT CoURT

 

 

for the
Distn'ct of Columbia
Jerome Corsi §
)
)
Plaintijj'(s) )
V- § Civil Action No. 18-2885
Robert Mue||er, et al )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

TOZ (Defendant’s name and address) MANUEL RolG-FRANZ|A
c/o 1301 K Street NW
Washington, D.C. 20005

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,

whose name and address are: Larry K|ayman, Esq
2020 Pennsy|vania Ave NW #800
Washington DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF C 0 URT

Date; 03/26/2019 /s/Jackie Francis

 

 

Signature of Clerk or Depuly Clerk

 

Case 1:18-CV-02885-ESH Document 24 Filed 03/26/19 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 18-2885

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SummOIlS fOI` (name of individual and title, if any)

 

was received by me on (date)

 

\:I I personally served the summons on the individual at g)lace)

 

on (da¢e) ; or

 

|:I I left the summons at the individual’s residence or usual place of abode with (mzme)

, a person of suitable age and discretion who resides there,

 

on (da¢e) , and mailed a copy to the individual’s last known address; or

I:l I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (mzme aforganizazion)

 

 

 

on (daze) ; or
\:I I returned the summons unexecuted because ; or
\:l Other (specijj)).‘
My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

Case 1:18-CV-02885-ESH Document 24 Filed 03/26/19 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DIsTRICT CoURT

 

 

for the
District of Columbia
Jerome Corsi §
)
)
Plaintijj'(s) )
V- § Civil Action No. 18-2885
Robert Mue||er, et al )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

TOZ (Defendant’s name and address) THE WASH|NGTON POST
1301 K Street NW
Washington, D.C. 20005

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attomey,

whose name and address are: Larry K|ayman, Esq
2020 Pennsy|vania Ave NW #800
Washington DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF C 0 URT

Date: 03/26/2019 /s/Jackie Francis

 

 

Signature of Clerk or Depuly Clerk

 

Case 1:18-cV-02885-ESH Document 24 Filed 03/26/19 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 18-2885

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SummOIlS fOI` (name of individual and title, if any)

 

was received by me on (date)

 

\:I I personally served the summons on the individual at g)lace)

 

on (da¢e) ; or

 

|:I I left the summons at the individual’s residence or usual place of abode with (mzme)

, a person of suitable age and discretion who resides there,

 

on (da¢e) , and mailed a copy to the individual’s last known address; or

I:l I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (mzme aforganizazion)

 

 

 

on (daze) ; or
\:I I returned the summons unexecuted because ; or
\:l Other (specijj)).‘
My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

Case 1:18-cV-O2885-ESH Document 24 Filed 03/26/19 Page 5 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DIsTRICT CoURT

 

 

for the
District of Columbia
Jerome Corsi §
)
)
Plaintijj'(s) )
V- § Civil Action No. 18-2885
Robert Mue||er, et al )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

TOZ (Defendant’s name and address) Jeff BeZOS
c/o 410 Terry Ave North
Seatt|e, WA, 98109

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attomey,

whose name and address are: Larry K|ayman, Esq
2020 Pennsy|vania Ave NW #800
Washington DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF C 0 URT

Date: 03/26/2019 /s/Jackie Francis

 

 

Signature of Clerk or Depuly Clerk

 

Case 1:18-cV-O2885-ESH Document 24 Filed 03/26/19 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 18-2885

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SummOIlS fOI` (name of individual and title, if any)

 

was received by me on (date)

 

\:I I personally served the summons on the individual at g)lace)

 

on (da¢e) ; or

 

|:I I left the summons at the individual’s residence or usual place of abode with (mzme)

, a person of suitable age and discretion who resides there,

 

on (da¢e) , and mailed a copy to the individual’s last known address; or

I:l I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (mzme aforganizazion)

 

 

 

on (daze) ; or
\:I I returned the summons unexecuted because ; or
\:l Other (specijj)).‘
My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

